Citation Nr: 1733257	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-29 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 16, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his daughter provided testimony at an August 2016 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In December 2016, the Board found that the issue of entitlement to a TDIU had been raised as part of the adjudicatory process of a claim for an increased rating for posttraumatic stress disorder (PTSD), and remanded the TDIU claim for initial adjudication by the RO.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO denied a TDIU in a March 2017 Supplemental Statement of the Case (SSOC), and the claim is now appropriate for appellate review.  

Effective from May 16, 2014, the Veteran is in receipt of a 100 percent schedular disability rating for his service-connected PTSD.  Thus, the Board has characterized the period on appeal as it appears on the title page of this decision.  The Board recognizes that a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). 

Notably, such a scenario is not present here, as the Veteran's only service-connected disability other than PTSD is left ear hearing loss, which is evaluated as noncompensably disabling.  He has not claimed that he has occupational impairment due to his left ear hearing loss, nor does the evidence of record demonstrate any occupational impairment due to hearing loss; rather, his contention has been that he is unable to work due solely to his service-connected PTSD.  Therefore, the issue of entitlement to a TDIU from May 16, 2014 is moot, and the Board will limit its consideration of entitlement to a TDIU to the period prior to May 16, 2014.


FINDING OF FACT

Prior to May 16, 2014, the evidence demonstrates that the Veteran maintained self-employment, and that such employment was not marginal in nature.


CONCLUSION OF LAW

The criteria for a TDIU prior to May 16, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he has been unable to secure employment due to his service-connected PTSD.  He has owned his own business for several decades - a food delivery business.  At the August 2016 Board hearing, he described himself as the "grunt man," performing the physical work of the business, while his son "ran the route," and his daughter handled the bookkeeping.  He stated that without the assistance of his family members, he could not run his business, and that he cannot work for or with anyone else due to his PTSD symptoms, primarily anger and irritability.      

The Veteran's service-connected disabilities are PTSD, evaluated as 50 percent disabling prior to February 28, 2011, as 70 percent disabling from February 28, 2011, to May 15, 2014, and as 100 percent disabling from May 16, 2014; and left ear hearing loss, evaluated as noncompensably disabling.  

Therefore, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are not met prior to February 28, 2011, because he does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  

However, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met for the period from February 28, 2011, because the Veteran has one service-connected disability with an evaluation of at least 60 percent (his PTSD). 

For the period prior to February 28, 2011, a TDIU evaluation can still be awarded if it is established by the evidence of record that the service-connected disabilities have rendered a veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of the Compensation Service for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

After a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that referral to the Director of Compensation Service for consideration of an extra-schedular TDIU is not warranted for the rating period prior to February 28, 2011; and that a TDIU is not warranted for the period from February 28, 2011 to May 15, 2014, as the weight of the evidence is against a finding that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.   

Namely, as discussed above, while the Veteran certainly experienced occupational difficulties due to his service-connected PTSD, he remained self-employed.  As noted above, at the Board hearing in 2016, he testified that he was still working.  

Moreover, his employment does not appear to have been marginal.  For example, an April 2012 VA treatment note indicates that the Veteran was able to get up and go to work.  He reported that he worked two 11-hour days in the last week.  

Next, prior to May 16, 2014, his examining physicians did not opine that his service-connected disabilities rendered him unemployable.  At a December 2010 VA audiological examination, the VA examiner concluded that there were no significant effects of his hearing loss on his occupation.  

At a December 2010 VA psychological examination, the Veteran reported having limited motivation to get going in the morning.  However, the VA examiner noted that he was able to work in his self-employed business, on a full-time basis, and had even expanded his work in the recent past.  The Veteran related that he did not experience memory problems in the work setting because his work was automatic and he knew what he was doing.  The examiner noted that although the Veteran was endorsing multiple and severe PTSD symptoms, his social and occupational functioning appeared to be intact, and that his PTSD symptoms were not severe enough to interfere with occupational functioning.

Finally, in a January 2017 letter, the RO requested that the Veteran complete, sign, and return the enclosed VA Form 21-8940, Veterans Application for Increased
Compensation Based on Unemployability, or a VA Form 21-4138, Statement in Support of Claim, detailing specific employment information.  He was also asked to ask his last employer to complete and return the enclosed VA Form 21-4192, Request for Employment Information.  The Veteran was strongly encouraged to send the information or evidence as soon as he was able.

To date, neither the Veteran nor his representative has submitted a completed VA Form 21-8940, VA Form 21-4138, VA Form 21-4192, and/or a statement with comparable information.  Thus, the Veteran has not provided the information requested in those forms that may be helpful to his claim.

The Board acknowledges that the VA treatment notes indicate some degree of occupational impairment due to the Veteran's service-connected PTSD, as would be expected in light of the 50 and 70 percent disability ratings prior to May 16, 2014.  The Board also acknowledges the statements of the Veteran, his ex-wife, and his daughter regarding the difficulties the Veteran has experienced at work and that he required assistance to maintain his business.  The Board reiterates that it does not doubt that his service-connected PTSD caused significant occupational impairment, even prior to May 16, 2014, when his 100 percent disability rating went into effect.  However, while the evidence certainly demonstrates that the Veteran experienced some occupational impairment due to his PTSD symptoms, the weight of the evidence does not show that that the severity of symptoms warrant extraschedular consideration by Director of the Compensation Service for the period prior to February 28, 2011, or that a TDIU is warranted from February 28, 2011 to May 15, 2014.  Rather, as discussed above, the evidence demonstrates that at least as recently as August 2016, the Veteran continued to maintain his self-employment.  As such, the preponderance of the evidence is against the Veteran's claim. 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of a January 2017 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, including VA examination reports, and the Veteran's statements, including his testimony at the August 2016 Board hearing. 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


